Detailed Action
	The communications received 06/16/2022 have been filed and considered by the Examiner. Claims 1-11 are pending, claims 7-10 are withdrawn, claim 11 is new. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Palinkas et al (US 2009/0107596) hereinafter PAL in view of Wagner (US 5,853,461) hereinafter WAG supplied by the Applicant in the IDS filed 08/16/2019 and Piper et al (US 6,085,815) hereinafter PIP.

As for claim 1, PAL teaches a method for forming a non-pneumatic tire [Abstract] comprising: 
providing a spoke mold [Fig. 7A-B #700; 0076-77] configured to form one or more spokes of a non-pneumatic tire [0015; 0076-77], the spoke mold including a mold cavity at least partially defined by one or more molding surfaces (base and protrusions ) [7A-B #714, 716, 734 and 736; 0078]; 
applying a mold release to the one or more molding surfaces, the mold release [0076]; 
arranging a polyurethane into the molding cavity [0015; 0074-76];
curing the thermosetting material within the mold cavity to form one or more molded spokes of the non-pneumatic tire [0076]; 
and, removing the one or more molded spokes from the mold (with the tire) [0076].

PAL does not teach an electrically conductive additive such that the electrically conductive additive of the mold release is embedded within a thickness of each of the one or more molded spokes
WAG teaches the production of a tire which employs a release agent with a conductive additive (carbon black) which is at least partially embedded into the tire in a thickness (as the releasing agent becomes a part of the car tires as a film with the carbon black within whereby the film is understood to essentially become a part of the tire and therefore its thickness) [Abstract; col. 1 l. 30-34; col. 2 l. 3-9]. The release agent is applied to a mold [col. 1 l. 30-54] and renders the elements of the tire electrically conductive in order to prevent un safe discharge of electric charges from the vehicle thereby improving safety [Abstract; col. 1 l. 4-17]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the releasing agent of PAL with the one of WAG in order to imbue the tire with electrical conductivity in order to improve the safety of the vehicle. As the release agent would be in contact with the surface that produces the spokes in PAL[7A-B #714, 716, 734 and 736; 0074-78] it is understood that the spokes would have the electrical conductivity elements. In addition, as the thermoset of PAL is poured into a mold as a liquid (as a poured polyurethane prepolymer mixture based on polyol) [PAL: 0017; 0076] which would contain the mold release provided by WAG which is also a liquid (aqueous polyglycol) [Abstract] that at least some of the mold release provided by WAG would be embedded into the thermoset of PAL through the mixing of miscible liquids. 
However, PAL/WAG does not teach a thermoset. 
PIP teaches the production of a tire in which one acceptable polyurethane that is poured into a mold using a liquid is a thermosetting polyurethane [Abstract]. The benefits of a thermosetting polyurethane is that it creates an integral unit which enables the resultant product to withstand various and different loads exerted on it [col. 12 l. 10-24]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the polyurethane of PAL/WAG with the thermosetting polyurethane of PIP in order to enable the resultant product to withstand various and different loads exerted on it.


As for claim 2, PAL/WAG/PIP teach claim 1 and that the conductive additive is also affixed to an outer surface of the thermosetting material of the one or more molded spokes (by being a film affixed to the outer surface of the thermosetting material that forms the spoke) [see claim 1].

As for claim 3, PAL/WAG/PIP teach claim 1 and WAG further teaches that the mold release is silicon-based (silica based) [col. 2 l. 15-45].

As for claim 4, PAL/WAG/PIP teach claim 1. The Examiner notes that PAL is silent to how the mold release is applied to the molds and WAG further teaches wherein the mold release can be applied via spraying [col. 3 l. 55-60]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the spraying of WAG to apply the mold release to the mold of PAL as this would have amounted to a prima facie obvious combination of prior art elements (a mold release and the means by which it is applied to the mold) according to known methods (spraying). The combination of prior art elements according to known methods to yield predictable results is prima facie obvious [see e.g. MPEP 2143(I)(A)].

As for claim 5, PAL/WAG/PIP teach claim 1 and further teaches that the thermosetting material is polyurethane [PAL: 0015; PIP: Abstract].

As for claim 6, PAL/WAG/PIP teach claim 1 and WAG further teaches that the spokes with the additive would have a resistivity less than 106 Ohms which falls within the range of less than 1 Giga-ohms [col. 1 l. 55-58].

As for claim 11, PAL/WAG/PIP teach claim 1 and as the mold release forms a film which by becoming a part of the spoke would now constitute its thickness, it would have the conductive additive be embedded within a thickness of the spokes at a location within the thickness adjacent to an outer surface of each corresponding molded spoke and thereby form an electrically conductive path along each corresponding molded spoke [see claim 1]. 

Response to Arguments
Applicant's arguments filed 08/16/2022 have been fully considered but they are not persuasive. 
On pg. 5-6, the Applicant argues that because Wagner explicitly states that attempts to introduce additives into the tread mixtures have been unsuccessful. Therefore, the electrically conductive additive of the mold release of claim 1 would not be embedded within a thickness of each of the one or more molded spokes. 
Respectfully the Examiner disagrees. Wagner teaches that the key issue is that there has been limited success in the introduction of the additives into the tread mixtures. The ordinary artisan would readily recognize this element as teaching that there has been issues with introducing the additives into the mixture that forms the entirety of the tire including the internal structural elements as opposed to the external elements which via the formation of the film taught by Wagner would also mean that the ordinary artisan could readily envision that the spoke thickness would be extended to include the formed film of Wagner which contains the embedded elements (refer to further explanation in claim 1) [Abstract; col. 1 l. 30-34; col. 2 l. 3-9]. In this manner the electrically conductive additive of the mold would be embedded within a thickness of the molded spokes. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./             Examiner, Art Unit 1748                                                                                                                                                                                           
                                                                                                                                                                                     /FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712